Title: To Thomas Jefferson from Mercy Otis Warren, 31 May 1801
From: Warren, Mercy Otis
To: Jefferson, Thomas


               
                  May 31st. 1801.
               
               Mrs. Warren offers respectful Compliments to the President for expressions of esteem that would be very flattering to any one much more ambitious than herself—It is true, Sir, she has not gone with the current—none of her family has ever gone with the current, though borne down by a strong tide, for want of suppleness to the system of the late Administration:—with becoming firmness they have met its frowns, nor have ever wavered in the storm:—a Counter Current may restore them to their proper place in society.—
               The servility and danger of this Country have been mourned in silence, by one who now rejoices with a large majority of its inhabitants, at the prospect when principle and ability will secure the republican system, harmonize society, and fix the ark of peace in safety upon the revivified mountains of Liberty.—
               If Mrs. Warren does not address the President of the United States in the usual stile of gratulation, it is because she has considered the moment of his elevation, as a point of higher felicity to his country than to himself. At the same time, high personal veneration, united with a similarity of political opinion with those uniform characters who early step’d forward in the race to secure the freedom of mankind, prompts her to wish with ardour, the success of Mr Jefferson’s Administration, the continuance of personal honour and private happiness, with the best benedictions of heaven through the arduous work of governing a great Nation, to the last period of his life.
            